Title: To Thomas Jefferson from Henry Terrell, 9 September 1804
From: Terrell, Henry
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  1804—Sep. 9—before dayKky—Clark C. Boons Creek—
               
               the greatest and the Smallest of men are equally under my kind notice—when you was first chosen President for all the Sister States I then purposed to send you a letter—but did not—it was not thro want of continuation of diseres—many near things concured to put off my intention as saying to myself I will do it some time hence—I had waded thro the grose mistakes of John Addams and pittied the declining weaknesses of George Washington almost up to madness against Usurpation—for the four years of Addams his presedentship it was not government—in my writings and common conversation with my neighbors represented the miss rule over us as the great brazen bridge some of the old ancient writers mentioned under that similitude—and the tyrant king had it built over his City—rode in his Chariot over the peoples heads and as he pleased hurled firebrands on his Subjects—the rumbling of his Chariot wheels mimickd thunder and the fire brands were the bolts—dear Sir what more was the Alien law and Sedition bill—long tyrants great Cart nails such as are to fasten the Shod of the Spoilation waggon loaden with money to bestow on lackies—the Slaves of tyranny—my constand bitter reproaches after I had vended my resentments—I would as constantly Shew the beauties of Republicanism—and as clearly Shew the Practicability of our Seling of the old bridge and firmly establishing of the best of rules—by Clean Elections—Shorten all the post down to freequent Elexions—made a Strong pointing finger at any one gentlemans Serving a double term—Yet if in case that a free vote of the people did agree in Such a term—why then Shew the danger of the easy Elbow Chair—Dear Sir such was my earnessness by pen and tongue—and now you have acted nearly the first term—Suppose that a free Election will fix you a Second time—I have no personal acquaintanes with you—by the means of Dabny Carr I became a freend to you by inclenation—a few years I lived in Albermerl there I saw you at Court—observed you—a few years the oldest—my keen attention then in very deed made me Set in mind and free conversation the worthy mortals I got acquainted with—and the knaves I astoitly frownd on—marked them as enemies to mankind—
               I lived above the frowns of wicked men nor would be concerned in the deceptive ways of this world—for I thought that the more Candid any one was the more happy they would—and a good Consience was a peacable Kingdom—I married at 30—I had parted with all my Albermerl lands & leased others near where I was raesed—poor land—Scuffled on it as long as I could so come to Kentuck with a number of Children—not one Negro—live on given land during my life and my wifes life—it is an easy Scufling on this rich land—and one of my greatest ambitions is to see republican flourish—I often point out the remains of old rule whether of the Monarchial or Aristocratical—it is nothing better than parts of the old brazen bridge—with sorrow of heart I look back and find some great men in their decline fall into a mud hole—I often inquire what is become of some of our former good friends on the other side of the Atlantick—that stood so firm in the time of the war of Brittain with America—as the bold republican Berk—and Jno Wilks—one made a pensineer & the other a gentle man of the King Chamber—O sir—rather let me perish by the hands of my enemies and Secretly cramd into a ditch—have no burial—O Dear Thos Jefferson it is the very mainest part to nicely observe and as much as in worthy mortals Can—Strive to finish our days with out falling into the mud—Dear sir I may add a few tickets and inclose them—I am—
               
                  
                     Henry Terrell
                  
               
               
                  1804—Sep 17—before day—
                  Dear Sir a few days past I promised you that may be I might add a few tickets to my letter to you—I find free to write this one only—the motiv is mere love—I say mere—nothing else—fully Satisfied that whether you go a Second term as president—or not—You will Still be a Friend to Mankind—You will be so kind to write to me—Come—the good intimacy I had with Dabny Carr may plead with you to Condesend to favour me—my way of writing letters is almost Universal—& to my near and distant friends and to others—freely—I wrote a piece of thirty pages to James Garred our late Governor for Kentucky—as a looking glass for the good old Whigs to See themselvs in—and as many of the tories as frequented the governors board to see themselves too—beged of him to send me some sort of answer—he would not—So I sot him down as an Unworthy mortal—not worth notice—he is an Excluded baptist—I am with best love Yours—
               
               
                  
                     H Terrell
                  
               
            